NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FELIPE DIAZ,                                    No. 20-55571

                Plaintiff-Appellant,            D.C. No. 2:18-cv-01982-FMO-JDE

 v.
                                                    *
T. LINDQUIST, Law Library Coordinator at MEMORANDUM
SCP-SAC A-Yard; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                   Fernando M. Olguin, District Judge, Presiding

                             Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      California state prisoner Felipe Diaz appeals pro se from the district court’s

summary judgment for failure to exhaust administrative remedies in his 42 U.S.C.

§ 1983 action alleging excessive force and other constitutional violations. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo legal rulings on


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
exhaustion. Albino v. Baca, 747 F.3d 1162, 1171 (9th Cir. 2014) (en banc). We

affirm.

      The district court properly granted summary judgment because Diaz failed

to exhaust his administrative remedies and failed to raise a genuine dispute of

material fact as to whether administrative remedies were effectively

unavailable. See Ross v. Blake, 578 U.S. 632, 643-44 (2016) (describing limited

circumstances in which administrative remedies are unavailable); Woodford v.

Ngo, 548 U.S. 81, 90 (2006) (concluding exhaustion under the Prison Litigation

Reform Act requires complying “with an agency’s deadlines and other critical

procedural rules”).”

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       20-55571